MEMORANDUM OPINION
Nos. 04-06-00261-CR, 04-06-00262-CR, 04-06-00263-CR, & 04-06-00264-CR
Toni STRINGFELLOW,
Appellant
v.
The STATE of Texas ,
Appellee
From the 186th Judicial District Court, Bexar County, Texas
Trial Court Nos. 2005-CR-1849 , 2005-CR-6212, 2005-CR-7890, & 2005-CR-1537W
Honorable Teresa Herr , Judge Presiding



PER CURIAM


Sitting: Catherine Stone , Justice
  Sarah B. Duncan , Justice
  Karen Angelini , Justice


Delivered and Filed: June 7, 2006


DISMISSED
 The trial court's certification in these appeals state that these cases are "plea-bargain case[s], and the defendant has NO
right of appeal."  Rule 25.2(d) of the Texas Rules of Appellate Procedure provides, "[t]he appeal must be dismissed if a
certification that shows the defendant has a right of appeal has not been made part of the record under these rules."  Tex. R.
App. P. 25.2(d).  On May 9, 2006, appellant's appellate counsel notified this court that appellant does not have a right to
appeal in these cases.  Counsel further indicated that appellant would not file an amended trial court certification showing
that he had the right of appeal.  See Tex. R. App. P. 25.2(d); 37.1; see also Daniels v. State, 110 S.W.3d 174, 177 (Tex.
App.--San Antonio 2003, no pet.).  In light of the record presented, we agree with appellant's counsel that Rule 25.2(d)
requires this court to dismiss these appeals.  Accordingly, these appeals are dismissed.


       PER CURIAM
Do Not Publish